HUGHES, Justice.
I respectfully dissent.
The Yturria case having held that adopted children are not “lineal descendants” of the adoptive parents it necessarily follows that the adoptive mother is not a “lineal ascendant” of the decedent, her adopted child. That case held, however, that an adopted child was entitled to the same privilege (exemption) under the inheritance tax statutes as natural children of the decedent because “by the plain terms of Article 2” it was similarly entitled. The Article referred to was Art. 2, R.C.S. (1911) of “Title 1 Adoption” and the “plain terms” referred, to were that the adopted party should be entitled to “all the rights and privileges, both in law and in equity, of a legal heir of the party so adopting him” with certain limitations.
There are presently statutory terms equally plain that the adoptive mother is a legal heir of the adopted child.
Art. 46a, V.A.C.S., provides, in part:
“When a minor child is adopted in accordance with the provisions of this Article, all legal relationship and all rights and duties between such child and its natural parents shall cease and determine, and such child shall thereafter be deemed and held to be for every purpose the child of its parent or parents by adoption as fully as though naturally born to them in lawful wedlock. Said child shall be entitled to proper education, support, maintenance, nurture and care from said parent or parents by adoption, and said parent or parents by adoption shall be entitled to the services, wages, control, custody and 'company of said adopted child, all as if said child were their own natural child. For purposes of inheritance under th'e laws of descent "and distribution such adopted child shall be regarded as the child of the parent or parents by adoption, such adopted child and its descendants inheriting from and through the parent or parents by adoption and their kin the same as if such child were the natural legitimate child of such parent or parents by adoption, and such parent or parents by adoption and their kin inheriting from and through such adopted-child the same as if such child were the natural legitimate child of such parent or parents by adoption,1 The natural parent or parents of such child and their kin shall not inherit from or through said child, but said child shall inherit from and through its natural parent or parents.”
This statute is inapplicable here because the adoption was not consummated in accordance with its provisions. Decker v. Williams, Tex.Civ.App. Austin, 215 S.W.2d 679, writ refused, which decision on this point was based on Hoch v. Hoch, 140 Tex. 475, 168 S.W.2d 638; Crew v. Looney, Tex.Civ.App. El Paso, 300 S.W.2d 368, writ refused, N.R.E.
There is another statute which cannot be disposed of so easily. Sec. 40 of the Probate Code, V.A.T.S., provides, in part:
“For the purposes of inheritance under the laws of descent and distribution, an adopted child shall be regarded as the child of the parent or parents by adoption, such adopted child and its descendants inheriting from and through the parent or parents by adoption and their kin the same as if such child were the natural legitimate child of such parent or parents by adoption, and such parent or parents by adop*44tion and their kin inheriting from and through such adopted child the same as if such child were the natural legitimate child of such parent or parents by adoption.”
Generally it is held that the right to inherit is determined by the laws in force as of the date of the death of the decedent. Lee v. Smith, 18 Tex. 141, 142.
Specifically it is held that the law in force at the time of an adoptive parent’s death determines the right of an adopted child to inherit from him. Fulcher v. Carter, Tex.Civ.App. Amarillo, 212 S.W.2d 503, 507,2 from which I quote:
“ ‘When the statute says that one person may adopt another as his heir, and that the latter thereupon becomes entitled to all the rights and privileges of a legal heir of the party so adopting him, it means that, upon the death of the adopting party, the other shall, if living, become entitled to an interest in all property of which he shall die intestate, and shall not be wholly excluded by any class of persons whatsoever.’ Since the right to inherit as the heir of an intestate does not exist until the death of the intestate, it necessarily follows that the law in effect in the jurisdiction, and at the time of the death, of the intestate applies to the rights acquired by the inheritance. If it were otherwise there would, in many cases, be a confusing lack of certainty as to such an inheritance.”
See also the opinion of this Court in. Eck v. Eck, 145 S.W.2d 231, writ dism., cor. judgm.
Since at the time of decedent’s death the adoptive mother was an heir of her adopted son under Sec. 40 of the Probate Code then irrespective of the applicability of Art. 46a it must be held under the riile of Yturria that the adoptive mother is entitled to the same preferred status of a natural mother under the inheritance tax statutes. At least this must be the holding unless adoptive parents are unjustly discriminated against by refusing to employ the same reasoning as to adoptive parents as Yturria applied to adopted children.
To prove my point I paraphrase the first sentence of next to the last paragraph in the Yturria opinion.
As it was the privilege of a mother under Arts. 7117-7118, V.A.C.S., to have property within the jurisdiction of the State pass to her, by will or descent, upon payment of the minimum inheritance tax, and as an adoptive mother was entitled by the plain terms of Sec. 40 of the Probate Code to the same privilege, it follows that the adoptive mother was privileged to take the property devised her by the adopted son upon payment of the minimum inheritance tax.
Needless to say, in view of my dissenting opinion in Decker v. Williams, I believe the conclusion reached by me herein to be bad law.

. All italics in this opinion are added.


. It is significant to note that this case, which granted benefits of the 1931 Adoption Statutes to a 1930 adoption does not involve a separate statute of descent and distribution. Whether it is in conflict with Decker v. Williams, supra, and its parent case Hoch v. Hoch, supra, both construing the 1931 Adoption Statute, and Crew v. Looney, supra, construing the 1951 Adoption Statute, is not necessary for this Court to consider. If there is no conflict in these cases as is strongly suggested in Decker v. Williams whose language has Supreme Court approval and Art. 46a applies and madeythe adoptive mother an heir of her adopted son on his death then the Yturria case is direct authority for holding that the privileges of the inheritance tax statute should be extended to the adoptive mother the same as to the natural mother.